Citation Nr: 9903348	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-40 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for fungal infection of the 
toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1955.  
This appeal arises from a July 1995 rating decision of the 
Boston, Massachusetts, Regional Office (RO).  In this 
decision, the RO denied service connection for fungal 
infection of the veteran's toes.  The veteran appealed this 
determination.


FINDINGS OF FACT

1.  All appropriate development required for an equitable 
decision on the issue on appeal has been conducted.

2.  The veteran's fungal infection of the toenails was first 
diagnosed many years after his separation from active 
service.

3.  There is no medical opinion linking the veteran's current 
fungal infection of the toenails to his military service.


CONCLUSION OF LAW

The veteran's fungal infection of the toenails was not 
incurred in active service.
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran was given a comprehensive physical examination 
upon his enlistment into the military in April 1951.  An 
examination of the veteran's feet and skin found them to be 
normal.  The examiner summarized that the veteran had no 
physical defects.  The service medical records are silent for 
any treatment of fungal infection in the toes.  On his 
separation examination of April 1955, the veteran's feet and 
skin were again found to be normal.  There was no medical 
history or defects noted on the separation examination report 
regarding any fungal infection in the veteran's toenails.  

At the time of his separation from the military in June 1955, 
the veteran filed a claim with the U. S. Department of 
Veterans Affairs (VA) for service connection for a bilateral 
ear disability.  The veteran was afforded a VA physical 
examination in August 1955.  He complained of running ears 
and headaches.  There were no findings recorded concerning 
the veteran's toes.  By rating decision of September 1955, 
the veteran was granted service connection for residuals of 
otitis media and tinnitus.  

The veteran was given another VA physical examination in 
August 1960.  He complained of a sinus condition, headaches, 
and a loss of hearing.  There were no comments recorded about 
the veteran's feet.  In September 1960, the RO denied an 
increased evaluation for the veteran's service-connected 
disabilities.  

Another VA physical examination was given to the veteran in 
July 1988.  He complained of buzzing in his ears and hearing 
loss.  No findings were noted regarding the veteran's toes.  
An increased evaluation for the veteran's service-connected 
disabilities was again denied in a rating decision of 
September 1988.  

VA outpatient records dated from January to March 1993 were 
incorporated into the veteran's claims file in late March 
1993.  These records noted treatment of the veteran's hearing 
complaints.  Private outpatient records dated from April 1986 
to June 1995 were received by the RO in June 1993.  These 
records first noted treatment of onychomycosis in May 1989.  
No history of this disorder was noted in the veteran's 
medical records.  In a letter of July 1995, the veteran noted 
that he had been treated by two other private physicians for 
fungus in his toenails as early as the 1960's.  He claimed 
that one of these physicians was now dead.  

By rating decision of July 1995, the RO denied the veteran's 
claim for service connection for a fungal infection of the 
toenails.  It was determined by the RO that the veteran's 
service medical records failed to note any fungus in his 
toenails during his military service.

A letter from a private physician dated in August 1995 
reported that he had treated the veteran since 1986.  It was 
asserted by the physician that the veteran's treatment had 
included care for chronic fungal nail infections.  The 
physician did not express an opinion on the etiology of these 
fungal infections.

The veteran's claim for service connection was again denied 
by rating decision of October 1995.  It was determined by the 
RO that the veteran's fungal infections of the toenails were 
first treated many years after his separation from the 
military and, thus, were not of service origin.  The veteran 
was notified of this decision in a statement of the case 
(SOC) issued in the same month.  

In his substantive appeal (VA Form 9) of November 1995, the 
veteran claimed that he had been treated for trench foot on 
multiple occasions while in the military.  He asserted that 
he was able to self-treat his toenail infections from the 
time of his separation until the 1960's.  In the 1960's, he 
claimed that his toenails started to "peel-off" and he then 
sought private medical treatment.  The veteran noted that he 
had sought treatment from two different private physicians 
until the 1980's.  He reported that both of these physicians 
are now deceased.  The veteran alleged that he currently had 
fungus under multiple toenails on both feet and that this 
fungus had originated during his military service.  Finally, 
the veteran noted that he had received VA treatment in April 
1995 for his fungus infection at a VA outpatient clinic in 
Florida.

In November 1995 and November 1996, the RO requested these 
outpatient records.  Treatment records from April 1995 were 
not located.




II.  Applicable Criteria.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has set forth a 
claim which is plausible.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  

In order to grant service connection, the facts, as shown by 
the evidence, must establish that the claimed disability 
resulted from an injury or disease incurred while in service, 
or that a preexisting injury or disease was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


III.  Analysis.

The undersigned is satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the VA's duty to assist as mandated 
by 38 U.S.C.A. § 5107(a).  The veteran has acknowledged that 
the private physicians who treated his toe fungus during the 
1960's and 1970's are both deceased and he has been unable to 
obtain these records.  The veteran's VA outpatient records 
from 1995 have twice been requested by the RO from the 
appropriate VA medical facility and their whereabouts are 
unknown.  All other private post-service medical records 
appear to have been obtained.  Thus, the VA has made all 
appropriate efforts to obtain the identified and available 
post-service medical records.

In November 1995, the veteran claimed that there were service 
medical records missing from his claims file.  The veteran's 
service medical records were requested and received in July 
1955.  These records noted detailed treatment on a regular 
basis of the veteran's complaints throughout his military 
service.  Both his entrance and separation examination 
reports are of record.  These records were received prior to 
the National Personnel Records Center (NPRC) fire of 1973.  
Based on these facts, the undersigned finds that all 
available service medical records have been obtained.

The veteran's service medical records are silent for any 
complaints, treatment, or diagnosis of fungus under his 
toenails.  His separation examination of April 1955 noted a 
detailed medical history that did not include toenail fungus.  
The examination at this time found his skin and feet to be 
normal.  The first objective evidence of toenail fungus was 
the private outpatient record of 1986.  There is no objective 
medical opinion of record that has linked his current toenail 
fungus to his military service.

The veteran has provided lay evidence that he incurred his 
toenail fungus during his military service and that it has 
continually been symptomatic to the present time.  However, 
the contemporaneous objective evidence during the veteran's 
military service failed to note any complaints or treatment 
for this disorder.  In fact, the separation examination of 
April 1955 specifically found no problems with his skin or 
feet and failed to mention a medical history of fungus under 
his toenails.  The undersigned finds that this objective 
medical evidence is persuasive as it was recorded at the time 
of the veteran's military service and is not based on long-
term memories.  As a lay person, the veteran is competent to 
provide evidence on symptomatology.  However, he is not 
competent to provide opinions on etiology or diagnose a 
disorder.  Zang v. Brown, 8 Vet. App. 246 (1995).  Therefore, 
the preponderance of the evidence is against the grant of 
service connection for a fungal infection of the toenails.  


ORDER

Service connection for a fungal infection of the toenails is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

